Exhibit 10.14

eResearchTechnology, Inc.

2011 Bonus Plan

Set forth below is a summary of the eResearchTechnology, Inc. (“ERT” or the
“Company”) 2011 Bonus Plan (the “2011 Plan”) approved by the Compensation
Committee and ratified by the Board of Directors at their respective meetings on
December 7, 2010, to be effective for fiscal 2011.

The purpose of the 2011 Plan is to promote the interests of the Company and its
stockholders by providing employees with financial rewards upon achievement of
specified business objectives, as well as help us attract and retain employees
by providing attractive compensation opportunities linked to performance
results. All of our employees are eligible to participate in the 2011 Plan,
subject in some cases to certain waiting periods and with the exception that
certain sales personnel participate in a separate commission incentive plan
instead of the 2011 Plan.

Bonuses payable under the 2011 Plan are recommended by the Compensation
Committee and presented to the Board. Bonuses payable to eligible participants
are based on a variety of factors, including both objective and subjective
criteria. The objective criteria consist of targets for revenue, net income and
the revenue projected to be generated by new contracts into which we enter
regardless of when we actually recognize the revenue (the “Contract Revenues”).
The subjective criteria consist of individual performance goals and objectives.

The revenue and net income targets at which 2011 Plan participants would earn
100% of the bonus opportunity attributable to those targets is within the range
for revenues and net income provided as guidance for 2011 in the Company’s press
release issued on March 1, 2011. The Board intends that the 2011 Plan
participants earn the full bonus opportunity with respect to those targets only
if the Company executes its financial business plan and achieves superior
performance notwithstanding current economic conditions.

The Compensation Committee establishes the individual performance goals and
objectives of the President and Chief Executive Officer. The President and Chief
Executive Officer establishes the individual performance goals and objectives
for the Company’s other executive officers, subject to approval by the
Compensation Committee. Performance objectives for the remainder of the 2011
Plan participants are set by departmental supervisors who establish the
individual performance goals in their respective departments for these
participants.

Each participant in the 2011 Plan will be eligible to receive 50% to 150% of
their 2011 bonus opportunity that is allocable to each objective target
category, based on the extent to which we achieve the various specified targets.
Amounts payable based on achievement of individual performance objectives can
range from 0-100% of the applicable bonus opportunity.

 

1



--------------------------------------------------------------------------------

For individual performance goals, (i) the Compensation Committee or the Board,
at the request of the Compensation Committee after providing its recommendations
to the Board, determines the extent to which the goals have been achieved and
any related bonus has been earned for the Company’s President and Chief
Executive Officer; (ii) the Compensation Committee or the Board, at the request
of the Compensation Committee after providing its recommendations to the Board,
determines the extent to which the goals have been achieved and any related
bonus has been earned for the remaining executive officers, after receiving the
recommendation of the Company’s President and Chief Executive Officer; and
(iii) the participant’s departmental supervisor determines the extent to which
the goals have been achieved and any related bonus has been earned for the
remainder of the participants under the 2011 Plan.

 

2



--------------------------------------------------------------------------------

The bonus opportunities and the related performance targets for each of the
Company’s executive officers approved in December 2010 are as follows:

 

                 Percentage of Bonus Based On:  

Name

  

Position

   Bonus
Opportunity      Revenues      Net
Income      Individual
Performance
Goals      Contract
Revenues  

Michael J. McKelvey, Ph.D

   President and Chief
Executive Officer    $ 386,250         15         55         30      

Keith D. Schneck

   Executive Vice President
and Chief Financial Officer    $ 160,000         15         55         30      

Joel Morganroth, MD (1)

   Chairman of the Board and
Chief Scientific Officer    $ 371,250         15         55         30      

John M. Blakeley

   Executive Vice President and
Chief Marketing Officer    $ 156,250         10         30         20         40
  

Thomas P. Devine

   Executive Vice President and
Chief Information Officer    $ 162,500         15         55         30      

Amy Furlong

   Executive Vice President and
Chief Operations Officer    $ 170,000         15         55         30      

Jeffrey S. Litwin, MD

   Executive Vice President and
Chief Medical Officer    $ 182,500         15         40         25         20
  

John B. Sory

   Executive Vice President and
Chief Development Officer    $ 167,500         15         55         30      

Achim Schulke

   Executive Vice President and
Chief Technology Officer    $ 155,000         15         55         30      

 

(1) Under the terms of a Consultant Agreement between Joel Morganroth, M.D.,
P.C. and the Company, Dr. Morganroth’s professional corporation is entitled to
an 80% commission of the net amounts we bill for Dr. Morganroth’s services to
the customers of the Company’s consulting practice. These commissions are not
included in the table above.

Effective May 1, 2011, our Board appointed Dr. Litwin to serve as our President
and Chief Executive Officer. In connection with this appointment, and at the
recommendation of the Compensation Committee, the Board confirmed that
Dr. Litwin’s bonus opportunity for the first four months of 2011 would be a pro
rata portion of the opportunity set forth in the table above, or $60,833.33,
which would be earned, if at all, based on the same criteria set forth in the
table. For the last eight months of 2011, our Board, again on the recommendation
of the Compensation Committee, established a bonus opportunity of $275,000 for
Dr. Litwin, of which 15% will be based on revenues, 55% will be based on net
income and 30% will be based on individual performance goals.

 

3



--------------------------------------------------------------------------------

Bonuses are payable based on the extent to which annual targets have been
achieved, with the bonuses (if any) normally being paid within ninety (90) days
after the end of the calendar year in which the bonuses were earned. Bonuses
normally will be paid in cash in a single lump sum, subject to payroll taxes and
tax withholdings, as applicable.

Notwithstanding the foregoing, the Compensation Committee retains the discretion
under the 2011 Plan to adjust or recommend to the Board an adjustment to the
amount of any bonus to be paid, regardless of whether or the extent to which any
of the objective criteria, including revenue, net income, Contract Revenues and
Consulting Profits, are achieved, and the Board retains the discretion to make
any such adjustment it deems appropriate.

 

4